Russell, C. J.
1. There is no merit in the motion to dismiss the bill of exceptions. As to the first ground of the motion, see Acts of 1911, p. 149; Collins v. State, 12 Ga. App. 635 (77 S. E. 1079); Nobles v. State, 14 Ga. App. 480 (81 S. E. 370). As to the second ground, see Bailey & Carney Buggy Co. v. Guthrie, 1 Ga. App. 350 (58 S. E. 103).
•2. The evidence was wholly insufficient to show an intent to defraud on the ; part of the accused, within the' meaning of section 715 of the Penal Code; and for this reason his conviction was not authorized.

Judgment reversed,.

The defendant’s statement was as follows:. I hired to Mr. Bouk'night, as he says, and I got a dollar from him on December 19. The reason I did not go back to work the next week was that it was raining and there was nothing I could do. The reason I did not want to work for Mr. Bouknight afterwards was because I could not get a settlement with him for the last two months’ work that I did for him. He owes me some now for my work.
M. 0. Barwich, for plaintiff in error.
J. B. Phillips, solicitor, contra.